MEMORANDUM *
Christina Petteruti appeals from the district court order granting summary judgment to defendants on the medical malpractice claim arising out of her Hepatitus B vaccination. Because the parties are familiar with the factual and procedural history of this case, we will not recount it here.
Shortly after the district court entered its order granting summary judgment, we issued the final opinion in Winter v. United States, 244 F.3d 1088 (9th Cir.2001). Because neither the parties, nor the district court, had the opportunity to consider this case in light of Winter, we vacate the order granting summary judgment and remand this case for reconsideration in light of Winter. We express no opinion on the merits.
Each party shall bear their own costs on appeal.
VACATED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.